108 F.3d 338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Debra LAMB, individually and as guardian ad litem for herminor children, Justin Lamb, Kendra Lamb, Kayla Lamb andTyler Lamb, and as administrator of the estate of KennethLamb, Virginia Lamb and Lloyd Lamb, Plaintiff-Appellant,v.CITY OF MODESTO;  Ron Johnson, Defendants-Appellees.
No. 95-17231.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 12, 1997.Decided Feb. 21, 1997.

Before:  BRUNETTI, FERNANDEZ, and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
This appeal arises from the district court's grant of summary judgment in favor of Appellees Officer Ron Johnson and the City of Modesto in a § 1983 action seeking damages based upon the shooting death of Kenneth Ray Lamb ("Lamb").  Appellants Debra Lamb, Lloyd and Virginia Lamb, and Justin, Kendra, Kayla and Tyler Lamb, the decedent's wife, parents and children respectively, alleged that Officer Johnson's use of force against Lamb was unreasonable in violation of the Constitution and that the City of Modesto had a custom or policy of permitting the use of unreasonable force in violation of the Constitution.  Appellants failed to present a genuine issue of material fact and we AFFIRM.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3